Title: John Adams to Abigail Adams, 4 June 1777
From: Adams, John
To: Adams, Abigail


     
      
       June 4. 1777
      
     
     I wish I could know, whether your season is cold or warm, wet or dry, fruitfull or barren. Whether you had late Frosts. Whether those Frosts have hurt the Fruit, the Flax, the Corn or Vines, &c. We have a fine season here and a bright Prospect of Abundance.
     You will see by the inclosed Papers, in a Letter from my Friend Parsons, a very handsome Narration of one of the prettiest Exploits of this War—a fine Retaliation for the Danbury Mischief. Meigs who was before esteemed a good Officer has acquired by this Expedition a splendid Reputation.
     You will see by the same Papers too, that the Writers here in Opposition to the Constitution of Pensilvania, are making a factious Use of my Name and Lucubrations. Much against my Will, I assure you, for altho I am no Admirer of the Form of this Government, yet I think it is agreable to the Body of the People, and if they please themselves they will please me. And I would not choose to be impressed into the service of one Party, or the other—and I am determined I will not inlist.
     Besides it is not very genteel in these Writers, to put my Name to a Letter, from which I cautiously withheld it myself.
     However, let them take their own Way. I shant trouble myself about it.
     I am growing better, by Exercise and Air.
     I must write a Letter, in Behalf of Mr. Thaxter, to the Bar and Bench in Boston, in order to get him sworn, at July Court.
     Will my Brother, when the Time comes, officiate for his Brother at a Christening?
     If it is a young Gentleman call him William after your Father—if a young Lady, call her Elizabeth after your Mother, and sister.
     
    